8 F.3d 821
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Kenneth Steven CAMERON, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Kenneth Steven CAMERON, Defendant-Appellant.
Nos. 93-6543, 93-6827.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 22, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CR-91-464-A, CA-92-1130-AM)
Kenneth Steven Cameron, Appellant Pro Se.
Gerald J. Smagala, Office of the United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
DISMISSED IN NO. 93-6543 AND AFFIRMED IN NO. 93-6827.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant noted his appeal No. 93-6543 from the district court's judgment before the court disposed of a then-pending timely motion to alter or amend that judgment under Fed.  R. Civ. P. 59.  Under Fed.  R. App.  P. 4(a)(4), a notice of appeal filed before disposition of a timely Rule 59 motion is without effect, and a new notice of appeal must be filed within the appeal period measured from entry of the order disposing of the motion.  Appellant's timely Rule 59 motion rendered this appeal without effect, and we lack jurisdiction of appeal No. 93-6543.   See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


2
In appeal No. 93-6827, Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion, and his Fed.  R. Civ. P. 59(e) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Cameron, Nos.  CR-91-464-A;  CA-92-1130-AM (E.D. Va.  Sept. 9, 1992 & June 8, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 93-6543-DISMISSED No. 93-6827-AFFIRMED